FILED
                            NOT FOR PUBLICATION                               MAR 28 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


MIKE GOODMAN, a single person, )             No. 11-35349
                                     )
      Plaintiff – Appellant,         )       D.C. No. 2:09-cv-01493-RSM
                                     )
      v.                             )       MEMORANDUM*
                                     )
NEW HAMPSHIRE INSURANCE )
COMPANY, a Pennsylvania              )
corporation with its principal place )
of business in New York,             )
                                     )
      Defendant – Appellee.          )
                                     )
                                     )


                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                            Submitted March 6, 2012**
                               Seattle, Washington




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
Before:     FERNANDEZ and PAEZ, Circuit Judges, and GWIN,*** District
            Judge.

      Mike Goodman appeals the district court’s grant of summary judgment to

New Hampshire Insurance Company in his action for breach of contract, bad faith

and violation of the consumer protection laws of the State of Washington. We

affirm.

      Goodman’s claims are all based upon state law; we, therefore, apply

Washington law. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78, 58 S. Ct. 817,

822, 82 L. Ed. 1188 (1938); Vestar Dev. II, LLC v. Gen. Dynamics Corp., 249

F.3d 958, 960 (9th Cir. 2001).

      (1)   Goodman asserts that the district court erred when it ruled against his

claim that the damage caused by a leak in a fuel tank was covered by the insurance

policy issued by New Hampshire. We disagree. The policy covers damage caused

by hidden defects, but excludes all coverage where damage or loss arises from

corrosion. Giving the policy a “fair, reasonable, and sensible construction,”1 we




      ***
        The Honorable James S. Gwin, United States District Judge for the
Northern District of Ohio, sitting by designation.
      1
       See Quadrant Corp. v. Am. States Ins. Co., 110 P.3d 733, 737 (Wash. 2005)
(internal quotation marks omitted).

                                         2
agree with the district court that the policy unambiguously2 excluded coverage

because the tank leak arose out of corrosion.3 To the extent that Goodman asserts

that the efficient proximate cause4 of the problem was a leak from around the

vessel’s hatches, there was no evidence that the hatch defect was hidden; again,

coverage was unambiguously lacking.5

      (2)    We also disagree with Goodman’s assertions that the district court

erred when it granted judgment against him on his allegations that New Hampshire

committed the tort of bad faith in handling6 and denying7 his claims, that it violated



      2
       See State Farm Gen. Ins. Co. v. Emerson, 687 P.2d 1139, 1144 (Wash.
1984); Mut. of Enumclaw Ins. Co. v. Patrick Archer Constr., Inc., 97 P.3d 751, 758
(Wash. Ct. App. 2004).
      3
      See McDonald v. State Farm Fire & Cas. Co., 837 P.2d 1000, 1003–04
(Wash. 1992).
      4
      See Sunbreaker Condo. Ass’n v. Travelers Ins. Co., 901 P.2d 1079,
1082–83 (Wash. Ct. App. 1995).
      5
       Of course, the mere fact that water intrusion from around the hatch led to
the corrosion would not affect the exclusion. See Kish v. Ins. Co. of N. Am., 883
P.2d 308, 311 (Wash. 1994); Wright v. Safeco Ins. Co. of Am., 109 P.3d 1, 7
(Wash. Ct. App. 2004).
      6
       See Coventry Assocs. v. Am. States Ins. Co., 961 P.2d 933, 937–38 (Wash.
1998); see also Wash. Admin. Code §§ 284-30-330(2)–(5), (7), (13), 284-30-340,
284-30-350(1), 284-30-370, 284-30-380(1), (3).
      7
       See Smith v. Safeco Ins. Co., 78 P.3d 1274, 1276–78 (Wash. 2003); Shields
v. Enter. Leasing Co., 161 P.3d 1068, 1074 (Wash. Ct. App. 2007).

                                          3
the Washington Consumer Protection Act,8 and that it violated the Washington

Insurance Fair Conduct Act.9 The evidence he presented could not lead to a

conclusion that he should have been granted additional benefits under the policy,

or that the company breached its duties to communicate, disclose pertinent

available benefits, investigate, issue a denial in a prompt manner, promptly explain

its actions, and sufficiently maintain its files.

       AFFIRMED.




       8
           Wash. Rev. Code §§ 19.86.010–19.86.920.
       9
           Wash. Rev. Code § 48.30.015.

                                            4